Citation Nr: 1527591	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts 


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent prior to September 19, 2011, and a rating higher than 20 percent from that date for low back disability.

2.  Entitlement to an effective date prior July 16, 2002, for the award of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from August 1988 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the case was subsequently returned to the VA Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.

The rating issue is addressed in the REMAND that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for a low back disability was denied in a final August 1997 Board decision.

2.  A claim to reopen the claim for service connection for a low back disability was not received prior to July 16, 2002.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to July 16, 2002, for the award of service connection for a low back disability, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As explained below, the determinative factor in this case is when the Veteran's original claim was denied and when the claim to reopen was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this appeal.

General Legal Criteria for an Earlier Effective Date

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the period to appeal a rating decision (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran contends that he is entitled to an effective date prior to July 16, 2002, for the grant of service connection for a low back disability.  In particular, he contends that the proper effective date is the date upon which he first filed a claim for service connection for a low back disorder, on September 14, 1993.

The RO initially denied the Veteran's claim for service connection for a low back disability in a March 1994 rating decision on the basis that the claim was not well grounded.  The Veteran appealed the denial of his claim.  In an August 1997 decision, the Board determined that the claim was well grounded but that the evidence failed to show that his current low back disorder, which was first shown two years after service, was incurred in service or causally linked to an in-service incident.  Thereafter, the Veteran filed a Motion for the Reconsideration in September 1997, which was denied by the Board in November 1997.  The Veteran then appealed the Board's August 1997 decision to the U.S. Court of Appeals for Veterans Claims (Court), but the Court affirmed the Board's decision in March 1999.  The Veteran did not appeal the Court's decision to the even higher U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court).  Thus, the August 1997 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

On July 16, 2002, the Veteran again filed a claim for service connection for a low back disability and specifically requested that the claim be readjudicated under the recently enacted provisions of the VCAA.  Thereafter, in the May 2008 rating decision, the AMC granted service connection for a low back disability and assigned an effective date of July 16, 2002, the date that the claim to reopen was received.

Review of the record shows that there was no communication or treatment records that could be interpreted as a new claim for service connection for a low back disability, formal or informal, received subsequent to the August 1997 Board decision and prior to July 16, 2002.

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for a low back disability prior to July 16, 2002.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Because of the denial of the claim in the August 1997 final Board decision, the earliest effective date that can be assigned in this case is the date of receipt of the Veteran's claim to reopen the claim for service connection for a low back disability.  His claim to reopen was filed on July 16, 2002, and he does not claim, nor does the evidence show, that he filed a formal or informal claim to reopen prior to that date.  Accordingly, July 16, 2002, is the earliest effective date that can be assigned for the grant of entitlement to service connection for a low back disability.

The Board has considered the Veteran's argument that he is entitled to an effective date back to September 14, 1993, when he first filed a claim service connection, because in July 2002 he requested readjudication of the claim under the VCAA.  The Board notes that the VCAA allowed for the readjudication of certain claims decided by VA between July 14, 1999, and November 9, 2000.  In order for a claim to be readjudicated under this section, it must have been denied as not well-grounded and a claimant must have requested readjudication, or the Secretary made a motion for readjudication, not later than two years after the date of the enactment of the VCAA.  The Board acknowledges that the Veteran requested readjudication of the claim in July 2002 within two years of enactment of the VCAA.  Nevertheless, the additional criteria for readjudication under the VCAA are not met in this case.  As detailed above, the August 1997 Board decision became final prior to July 1999 and the Board's August 1997 denial was not based on a finding that the claim was not well ground.  Indeed, in the August 1997 final decision, the Board explicitly found that the low back disability claim was well grounded, but denied the claim on the merits due to lack of evidence linking the disability to the Veteran's service.  Thus, he is not entitled to an earlier effective date based on his request for readjudication of the claim under the VCAA, and his argument in this regard fails.

As no earlier effective date is permitted by law, the benefit sought on appeal must be denied.


ORDER

An effective date prior to July 16, 2002, for the award of entitlement to service connection for a low back disability is denied.


REMAND

Regarding the Veteran's initial rating claim, the record reflects that the Veteran was last afforded a VA examination to determine the severity of his service-connected low back disability in September 2011.  There is no subsequent medical evidence of record showing treatment or assessment of this disability.  VA's duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The September 2011 examination report is too remote in time to adequately portray the current manifestations of the Veteran's low back disability.  Consequently, remand is warranted to afford the Veteran a current examination.

Furthermore, the Veteran should be provided notice of the "old" rating criteria for rating disabilities of the low back.  The Veteran's present claim dates back to 2002, prior to the amendment of the rating criteria for evaluating general diseases and injuries of the spine.  Although the AMC indicated in the May 2008 rating decision that it considered the claim under the "old" and "new" rating criteria, it did not inform the Veteran of the former criteria in the Statement of the Case.  This should be done if the RO or the AMC is not able to grant the complete benefit sought.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the treatment or evaluation of the Veteran's service-connected low back disability.

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected low back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include any associated neurological impairment.  The rationale for all opinions expressed must be provided.

3.  Undertake any other development it determines to be warranted.

4.  Then, readjudicate the issue on appeal with consideration of the "old" and "new" rating criteria for rating disabilities of the spine.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be furnished an appropriate Supplemental Statement of the Case, which includes notice of the former criteria for rating disabilities of the spine, and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


